In an action, inter alia, to declare that the plaintiffs own a three-inch strip of land upon which the defendant is encroaching, and for ejectment and damages, the plaintiffs appeal from an order of the Supreme Court, Kings County (Ramirez, J.), dated December 4, 1985, which denied their motion to strike 36 enumerated interrogatories and directed that they answer the entire set of interrogatories within 20 days after service upon them of a copy of that decision and order, with notice of entry.
Ordered that the order is modified, by deleting therefrom the provisions denying those branches of the plaintiffs’ mo*562tions which were to strike interrogatories numbered 8 through 11, 39 and 60 through 63, and substituting therefor provisions granting those branches of the motion; as so modified, the order is affirmed, without costs or disbursements, and the plaintiffs’ time to respond to the remaining interrogatories is extended until 20 days after service upon them of a copy of this decision and order, with notice of entry.
The deleted interrogatories are neither material and necessary nor relevant to the issues which were raised by the pleadings. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.